 309309 NLRB No. 36POSTAL SERVICE1No exceptions were filed to the following findings of the judge:that Supervisor Evalora Johnson's grievance-settlement offer violated
Sec. 8(a)(3) and (1) of the Act; that Superintendent Al Crudup's
grievance-settlement offer did not violate the Act; and that deferral
to arbitration by the Board of the issues in this proceeding would
be inappropriate.1The unit:All full-time and regular part-time clerks employed by the Postal
Service at various facilities throughout the United States; but ex-
cluding letter carriers, motor vehicle employees, special delivery
messengers, maintenance employees, Postal Inspection Service
employees, professional employees, supplemental work force
(casual) employees, managerial employees, employees engaged
in personnel work, guards as defined in Public Law 91±375,
1202(2), and supervisors as defined in the National Labor Rela-
tions Act.The Postal Service admits the unit definition and that the unit is an
appropriate unit for the purpose of collective bargaining within
meaning of Sec. 9(b) of the National Labor Relations Act (the Act).2The Postal Service admits that it is subject to the jurisdiction ofthe Board in the matters here at issue and admits that the APWU
is a labor organization within the meaning of the Act.3The Postal Service filed its brief with the Chief AdministrativeLaw Judge late even though it had served its brief on the General
Counsel in timely fashion. See my notice dated June 12, 1992. I ac-
cept the Postal Service's brief notwithstanding its late filing.United Postal Service and Local 300, AmericanPostal Workers Union, AFL±CIO. Case 7±CA±32350(P)October 22, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHOn July 22, 1992, Administrative Law Judge Ste-phen J. Gross issued the attached decision. The Re-
spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions1and brief and has de-cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, United States Postal Serv-
ice, Lansing, Michigan, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Dwight R. Kirksey, Esq., for the General Counsel.David F. Wightman, Esq., of Birmingham, Michigan, for theUnited States Postal Service.DECISIONSTEPHENJ. GROSS, Administrative Law Judge. The Amer-ican Postal Workers Union (APWU) represents a nationwide
unit of postal clerks.1Sandra Burks worked as a clerk in theLansing (Michigan) General Mail Facility and, as such, was
a member of the unit. In the past Burks had been a union
steward, but she held no union position during the period of
concern to us here. On March 19, 1991, the Respondent, theUnited States Postal Service, notified Burks that she wasgoing to be removed from the Postal Service because, ac-
cording to the Postal Service, Burks had tried to obtain
leave-time by submitting ``falsified'' documents. Burks
grieved the Postal Service's action. In the course of the
grievance process:1. Burks' immediate supervisor offered to change the re-moval to a 21-day suspension if Burks would agree not to
hold any union office or to serve as a union steward.2. At the next step in the grievance process another super-visor changed the proposed settlement termsÐthe no-union-
office condition would be eliminated but the suspension
would be 30 days, not 21.3. Burks' steward asked for information about disciplinemeted out by the Postal Service to two supervisors at the
Lansing facility who, the steward had heard, had also been
charged by the Postal Service with falsifying documents for
their own benefit. The Postal Service refused to provide the
information.APWU Local 300 filed its charge on September 20, 1991.The complaint issued on October 31, 1991, alleging that the
Postal Service's two settlement offers violated Section
8(a)(3) and 8(a)(1) of the Act and that the Postal Service's
refusal to provide information violated Section 8(a)(5) and
8(a)(1) of the Act.2I heard the case in Lansing on February5, 1992. The General Counsel and the Postal Service have
filed briefs.3I. THESTATUSOFLOCAL
300The Postal Service points out that the APWU is the des-ignated collective-bargaining representative of the Lansing
facility's postal clerks, not Local 300 and, additionally, in its
answer denied that Local 300 is a ``labor organization'' with-
in the meaning of Section 2(5) of the Act. As a result, con-
tinues the Postal Service, Local 300 had no standing to file
the unfair labor practice charge that instituted this proceed-
ing, particularly in respect to the Section 8(a)(5) facet of the
charge. (Br. 9±11, Tr. 13±14.)As respects Local 300's labor organization status, therecord is clear that Local 300 is (quoting from Sec. 2(5)) an
``organization ... in which employees participate and which

exists for the purpose ... of dealing with'' an employer, the

Postal Service, concerning, inter alia, ``grievances'' and
``conditions of employment.'' Moreover the Postal Service
agrees that Local 300 ``represents employees for at least
some purposes'' (Tr. 13), and the Postal Service has so dealt
with Local 300. (See G.C. Exh. 4.) I accordingly find and
conclude that APWU Local 300 is a labor organization with-
in the meaning of Section 2(5) of the Act.As for Local 300's standing to file unfair labor practicecharges, ``[t]he simple fact is that anyone for any reason may
file charges with the Board.'' Operating Engineers Local 39(Kaiser Foundation), 268 NLRB 115, 116 (1983), enfd. 746F.2d 530 (9th Cir. 1984); accord, M.J. Santulli Mail Serv-
 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The General Counsel does not contend that the Postal Service'sremoval action against Burks violated the Act.5Crudup did not testify. My recounting of his statements is takenfrom the testimony of witnesses Walker and Sweet.6Johnson did not testify. Thus we do not know the reasoning thatled her to propose the no-union-office condition. In any event, noth-
ing in the record even suggests that there might be ``compelling evi-
dence of legitimate considerations'' (in the words of Syncon Corp.)for the imposition of such a condition.ices, 291 NLRB 1288, 1296 (1986). Even were that not thecase, moreover, a union that is the bargaining representative
of a unit of employees may lawfully delegate authority to an-
other union. See Kodiak Island Hospital, 244 NLRB 929(1979). The APWU has done that with respect to ``its affili-
ated Local Unions,'' specifically including in such delegation
the ``processing of grievances'' and ``[f]iling unfair labor
practice charges on any issue.'' Letter dated July 22, 1991,
from Moe Biller, president APWU, to Sherry A. Cagnolli,
assistant postmaster general (G.C. Exh. 3). Local 300, in
turn, is an affiliated ``Area Local'' of the APWU (G.C. Exh.2).II. CONDITIONINGCONTINUEDEMPLOYMENTONAN
AGREEMENTNOTTOHOLDUNIONOFFICE
The settlement of grievances at the Lansing facility some-times results in documents being issued by joint union-man-
agement teams which documents authorize specified employ-
ees to take specified amounts of leave. The employees have
taken to calling these documents ``get-out-of-jail-free tick-
ets.'' (The employees must use their accrued paid leave to
take advantage of get-out-of-jail-free tickets or take unpaid
leave. The advantage of the tickets is that they sometimes
enable employees to take leave at times when their super-
visors would otherwise disapprove of their leave requests.)Employee Sandra Burks used two get-out-of-jail-free tick-ets to take 11-1/2 hours leave. The Postal Service learned
that the tickets that Burks used had not, as originally created,
contained Burks' name. The tickets that Burks used, that is
to say, had been covertly altered to include her name. The
Postal Service concluded that Burks was the person who fal-
sified the tickets and determined to fire her. That led the
Postal Service to issue a notice of removal against Burks.4Burks grieved the notice of removal. In accordance withthe usual first step of the grievance process, Burks' steward,
Deborah Walker, met with Burks' immediate supervisor,
Evalora Johnson. (The Postal Service admits that Johnson is
a supervisor for purposes of the Act and an agent of the
Postal Service.) Johnson offered to reduce the notice of re-
moval to a 21-day suspension and then went on to say that,
as part of the settlement, Burks could ``have no active in-
volvement in the union.'' Walker immediately protested.
Johnson responded: ``Well, okay, but she [Burks] can't be a
steward or an officer.'' Walker again protested, and when
Walker told Burks of the offer, Burks rejected it.The Walker-Johnson meeting constituted step 1 of thegrievance process. At the Lansing facility the next grievance
step is step 1A. At step 1A, Burks again was represented by
Walker. The Postal Service was represented by Burks'
``tour'' (i.e. shift) superintendent, Al Crudup. (The Postal
Service admits that Crudup is a supervisor for purposes of
the Act and an agent of the Postal Service.) An officer of
Local 300, Jeffrey Sweet, also participated in the discussion.
After some preliminary conversation, Crudup said that while
he believed that Burks deserved to be removed, and while
he was confident the Postal Service could justify removal if
the case went to arbitration, he was ``going to be a nice guy
about it'' and agree to settle the grievance by reducing theremoval to a 30-day suspension.5But that suspension,Crudup continued, would remain in Burks' record for 2
years. Sweet responded that Johnson ``was going to give her
[Burks] less; why do you want to give her 30?''Crudup, who had not yet gotten the paperwork from John-son concerning the step 1 proceedings, asked about John-
son's proposal. When Sweet and Walker described it to him,
Crudup responded: ``that was not appropriate,'' referring to
the no-union-office condition that Johnson had proposed.
(Until the hearing that was the only statement by an agent
of the Postal Service that in any way could be said to have
repudiated Johnson's proposed settlement condition.) Crudup
then went on: ``Well, irregardless of what [Johnson] was
going to give'' Burks, he was not willing to give her any-
thing less than 30 days' suspension ``and two years in her
record.'' When Walker spoke about the hardship Crudup's
proposed conditions would cause Burks, Crudup responded
that ``if you expected anything better than a 30-day [suspen-
sion], you should have taken [Johnson's] offer.''Burks rejected Crudup's offer. The Postal Service subse-quently terminated Burks' employment in accordance with
the removal notice.The Postal Service's Grievance Settlement OffersÐConclusionThe Act protects the right of employees to be representedby persons of their own choice. Syncon Corp., 258 NLRB1159 (1981). The Act similarly protects the right of employ-
ees to hold union office. Barton Brands, 298 NLRB 976(1990). The Postal Service interfered with these rights when
its agent, Johnson, proposed to suspend Burks, rather than
fire her, only if Burks would agree not to hold union office.
The Postal Service thereby violated Section 8(a)(3) and (1)
of the Act. Id., Syncon Corp., supra.6The Postal Service points out that Burks rejected John-son's grievance settlement proposal, that neither Burks nor
her union representatives made any counterproposal (as in
proposing, for instance, a 21-day suspension without the no-
union-office condition), and that Crudup told Walker and
Sweet that Johnson's proposed condition was ``not appro-
priate.'' ``As a result,'' the Postal Service argues, ``it would
not effectuate the purposes of the Act to find a violation in
this single isolated instance of a rejected offer which was
never repeated in the grievance/arbitration process.'' (Br. at
12±13.)But the Board rarely dismisses a proven violation of em-ployee rights as de minimis. See, e.g., Servomation Corp.,248 NLRB 106 (1980). That is particularly the case where
an employer has engaged in the ``egregious conduct'' of
seeking to prevent an employee from holding union office.
Vulcan Hart Corp., 262 NLRB 167 (1982).As for Crudup's remark to Walker about Johnson's pro-posed condition not being appropriate, it did not constitute
an assurance ``to employees that in the future their employer 311POSTAL SERVICE7The ``National Agreement'' refers, of course, to the collective-bargaining agreement between the Postal Service and the APWU.
The collective-bargaining agreement of record covers the period July
21, 1987, through November 20, 1990. Jt. Exh. 1. But the parties
have stipulated that ``the provisions'' of that agreement ``were still
in effect at the time ... the actions that are involved in this case

occurred.''will not interfere with the exercise of their Section 7 rights.''Passavant Memorial Area Hospital, 237 NLRB 138 (1978).Thus the Postal Service's actions subsequent to the Johnson
proposal were ``ineffective to relieve Respondent of liability
and to obviate the need for further remedial action.'' Id.The General Counsel also contends that Crudup's 30-day-suspension proposal violated Section 8(a)(3) and 8(a)(1) of
the Act. According to the General Counsel, ``a valid infer-
ence can be made'' that the reason the Postal Service in-
creased the duration of its offer of suspension at step 1A
wasÐto compensate for removing the illegal conditions to thetwenty-one day suspension offer made by Johnson. This
inference is further supported by Crudup's step 1A
meeting statement that if the Union expected Respond-
ent to offer anything better than a thirty day suspension
it should have taken Johnson's step 1 offer. Thus, the
message Respondent gives to the Union and Burks is
that if Burks had agreed to give up holding union office
she could have resolved her termination with a twenty-
one day suspension, but since she did not agree Re-
spondent dropped the ``inappropriate'' conditions but
upped the ante to a more severe 30 day suspension. [Br.
at 5.]I conclude that Crudup's offer of a 30-day suspension didnot violate the Act in any respect.To begin with, the evidence falls far short of proving thatCrudup demanded a 30-day suspension because Burks re-
jected Johnson's proposed condition. Rather, as I add up the
facts of record, they show that Crudup proposed the 30-day
suspension solely because he thought that, given the nature
of Burks' offense (as Crudup saw it), a 30-day suspension
was the minimum that Burks deserved.That is not the end of the matter because the Postal Serv-ice violated Section 8(a)(1) if Crudup's offer and related re-
marks were such that they ``tend[ed] to interfere with the
free exercise of employee rights under the Act,'' whether or
not in the particular case at hand they actually had that effect
and however innocent Crudup's motives. AmericanFreightways Co., 124 NLRB 146, 147 (1959). But my con-clusion is that, under all the circumstances associated with
Crudup's grievance settlement proposal, Crudup's statements
could not reasonably have led employees to believe that the
reason Crudup proposed a 30-day suspension, instead of the
21 days that Johnson had proposed, was because Burks had
rejected the no-union-office conditions of Johnson's offer.III. THEPOSTALSERVICE
'SREFUSALTOPROVIDE
INFORMATIONWalker (Burks' steward) had heard that the Postal Servicehad disciplined, but not fired, two supervisors at the Lansing
facility for falsifying documents. According to Walker's
credible testimony, in fact, ``it was common knowledge on
the work room floor'' that one supervisor had been dis-
ciplined for ``jockeying ... figures around to make it look

like [he was] more productive'' than he actually was, while
the other supervisor had been disciplined for falsifying leave
documents.Walker concluded that, if the facts concerning the dis-cipline of those two supervisors were as the Union believedthem to be, those facts could offer support in the grievanceprocess for the contention that the Postal Service was unduly
harsh in firing Burks for her alleged falsification of docu-
ments. Accordingly, on April 17, 1991, Walker submitted a
form to the management of the Lansing facility entitled ``re-
quest for information/documents relative to processing agrievance ....'' The form asked management to permit
Local 300 to ``review and copy [pertinent] information from
the OPF [official personnel folders] and discipline files'' of
two named supervisors. The form specified that the Union
wanted the information ``for the purpose of comparison of
disciplinary action'' in respect to the Postal Service's termi-
nation of Burks.It is worth noting that: (1) on the one hand, neither of thesupervisors about whom Walker requested documents was in
the same immediate chain of command as Burks, Johnson,
or Crudup (they worked on different shifts); and (2) on the
other hand, the parts of the Postal Service's Employee and
Labor Relations Manual which the Postal Service had
charged Burks with violating are applicable to supervisors as
well as to bargaining unit employees.The Postal Service denied the request with the nine-wordexplanation: ``individual excluded by Article 1, Section 2,
National Agreement.''7That is, the two supervisors concern-ing whom the Union sought information were not members
of the bargaining unit.Local 300 grieved the Postal Service's refusal to providethe information, proceeding through steps 1, 1A, and 2, with
the Union continuing to explain why it wanted the informa-
tion and management continuing to refuse to provide it.
Management's most detailed explanation of its position was
its step 2 decision. That explanation reads, in part:Management believes that the issue of whether or notthe Union is entitled to access to discipline records on
supervisors is interpretive in nature. It is not appropriate
to attempt to use discipline of supervisors for compari-
son purposes. Article 1.2 excludes non-bargaining unit
employees from the coverage under the National Agree-
ment. Discipline for bargaining unit employees [is] con-
trolled by the just cause standard of Article 16.1 of the
National Agreement and no such standard has been ne-
gotiated for non-bargaining unit employees. Action or
non-action against supervisors is a matter totally outside
the National Agreement and within managerial discre-
tion, and cannot be utilized to provide a basis for a dis-
parate treatment argument. Such an argument must per-
tain to bargaining unit employees only who are covered
by the same just cause standard. To release the infor-
mation requested by the Union would be a violation of
the privacy of the supervisor.My recommendation is that, for the reasons stated in Post-al Service, 307 NLRB 429 (1992), the Board find that thePostal Service violated the Act by failing to provide the re- 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8The Postal Service argues here, as it has in previous cases, thatthe Privacy Act, 5 U.S.C. §552a, prohibits disclosure of the informa-

tion sought by Local 300. (Br. at 13±23.) But as the Postal Service
recognizes, that theory has been repeatedly rejected. See, e.g., the
April '92 Postal Service case.9The record here includes the decision of an arbitrator, ProfessorCarlton J. Snow, concerning the disclosability of supervisors' dis-
ciplinary records. The arbitrator's decision stemmed from the pro-
posed removal of a letter carrier for, inter alia, falsifying an official
report of an on-duty vehicle accident. The union grieved the re-
moval, and while the grievance was being processed the union re-
quested information and documents about recent discipline issued to
two supervisors who allegedly had falsified postal records. The Post-
al Service refused to provide the information, the union grieved the
refusal, and the matter proceeded to arbitration. On July 29, 1991,
the arbitrator issued his award in which he concluded that the Postal
Service violated its collective-bargaining agreement with the union
by failing to provide the information. On the other hand, the April`92 Postal Service case quotes the decision of another arbitratorwhich holds that ```nothing within the National Agreement requires
the release of materials concerning administrative or disciplinary ac-
tion taken against supervisors.'''10If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.quested information. (I will hereafter refer to that decision asthe ``April '92 Postal Service'' decision.)Little need be said beyond referring to the April '92 PostalService case. There, as here: (1) an employee was fired forviolating Postal Service regulations; (2) the union grieved the
employee's dismissal; (3) the regulations cited by the Postal
Service in firing the employee applied to supervisors as well
as employees; (4) the union had information (which the Post-
al Service did not claim to be without foundation) that a su-
pervisor who had violated the same regulations had not been
fired; (5) the union requested information about the Postal
Service's discipline of the supervisor, arguing that it ap-
peared to be relevant to the processing of the grievance; and
(6) the Postal Service refused to provide the information,
claiming that it was irrelevant to the grievance and confiden-
tial. The Board held that, by refusing to provide the informa-
tion, the Postal Service violated Section 8(a)(5) and (1) of
the Act.For two other similar cases see NLRB v. Postal Service,888 F.2d 1568 (11th Cir. 1989); and Postal Service, 301NLRB 709 (1991).8I would only note that, as respects the Postal Service'sconcerns about confidentiality, there is an utter absence of
evidence that: the Postal Service ever promised its super-
visors that their disciplinary records would be kept confiden-
tial; or that the requested disciplinary information is inex-
tricably tied to other information of a particularly sensitive
nature; or that providing the kinds of information the Union
here seeks would be detrimental to the efficiency of the Post-
al Service; or even that the supervisors in question requested
confidential treatment of the documents sought by the Union.
I would also note that the Postal Service at no time sought
to bargain with the Union about ways of providing the re-
quested data that would result in the minimum disclosure
necessary while taking into account the Union's needs.
(Compare Whisper Soft Mills, 267 NLRB 813, 830±832(1983).)IV. THEISSUEOFDEFERRALTOARBITRATION
The Postal Service's answer (but not its brief) contendsthat the Board should defer all of the issues in this proceed-
ing to arbitration. In the words of the answer:Inasmuch as the union has voluntarily submitted thedisputes over the condition to Evalora Johnson's settle-
ment offer and the refusal to provide the requested su-
pervisors' discipline record to the grievance/arbitration
procedure, these charges should be deferred pursuant to
Dubo Manufacturing Corporation ....Turning first to the 8(a)(3) part of this caseÐthe part hav-ing to do with Johnson offering Burks a 21-day suspension
subject to Burks' agreement to refrain from holding union
officeÐthe Union grieved the Postal Service's firing of
Burks, not Johnson's settlement offer. Moreover: (1) there
would appear to be no contractual issue available for consid-
eration by an arbitrator that would be factually parallel to thequestion of whether Johnson's proposed no-union-office con-dition violated the Act; and (2) even if the arbitrator did
focus on Johnson's proposed condition and found it to be im-
proper under the collective-bargaining agreement, it is un-
clear what remedy the arbitrator could impose. Thus deferral
of the 8(a)(3) part of this proceeding would be inappropriate.
See Iron Workers Pacific Northwest Council (Hoffman Con-struction), 292 NLRB 562 (1989); Aces Mechanical Corp.,282 NLRB 928 (1987), enf. denied 837 F.2d 570 (2d Cir.
1988).As for the request-for-information aspect of this case,``'issues concerning a refusal to supply information are not
subject to deferral to the grievance-arbitration process.'''
April '92 Postal Service, quoting Postal Service, 302 NLRB918 (1991).9REMEDYHaving found that the Postal Service violated Section8(a)(1), (3), and (5) in certain respects, I shall recommend
that the Postal Service be ordered to cease and desist there-
from and that it be required to take certain affirmative action
necessary to effectuate the policies of the Act.I recommend that that affirmative action include providingto representatives of Local 300 at the Lansing facility the
documents requested in the Union's April 17, 1991 request
for information to the extent that such documents relate to
the falsification of documents or the submission of false doc-
uments.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10ORDERThe Respondent, the United States Postal Service, Lansing,Michigan, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Where the Postal Service has issued a notice of re-moval to an employee, proposing to settle a grievance stem-
ming from such notice by offering a suspension in place of
the removal coupled with the condition that the employee be
precluded from holding union office. 313POSTAL SERVICE11If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) Refusing to bargain collectively with the AmericanPostal Workers Union, AFL±CIO (the APWU), as the exclu-
sive representative of the employees in the unit set out
below, or APWU Local 300 as the APWU's designee, by re-
fusing to furnish the documents specified in the remedy sec-
tion of the decision on the request of the APWU or Local
300. The unit is as follows:All full-time and regular part-time clerks employed bythe Postal Service at various facilities throughout the
United States; but excluding letter carriers, motor vehi-
cle employees, special delivery messengers, mainte-
nance employees, Postal Inspection Service employees,
professional employees, supplemental work force (cas-
ual) employees, managerial employees, employees en-
gaged in personnel work, guards as defined in Public
Law 91±375, 1202(2), and supervisors as defined in the
National Labor Relations Act.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request of the APWU or Local 300, provide thedocuments specified in the remedy section of the decision.(b) Post at its facility in Lansing, Michigan, copies of theattached notice marked ``Appendix.''11Copies of the notice,on forms provided by the Regional Director for Region 26,
after being signed by the Respondent's representative, shall
be posted by the Respondent immediately upon receipt and
maintained for 60 consecutive days in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced,
or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Where we have issued a notice of removal to an employee,WEWILLNOT
propose to settle a grievance stemming fromsuch notice by offering a suspension in place of the removal
coupled with the condition that the employee be prohibited
from holding union office.WEWILLNOT
refuse to bargain collectively with yourunion by refusing to provide documents from the OPF or dis-
ciplinary files of supervisors relating to our discipline of such
supervisors if there is a reasonable probability that the infor-
mation in those documents are relevant to your union in de-
termining whether to file a grievance, pursue a grievance, or
take other action to assure the contractual rights of employ-
ees.At the request of your union, WEWILL
provide the unionwith the documents the union requested from the OPF and
disciplinary files of supervisors in connection with the
union's grievance of our removal of Sandra Burks.UNITEDSTATESPOSTALSERVICE